


Exhibit 10.23


EXECUTION COPY




EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made this 3rd day of May, 2011 by
and between Michael George (“Executive”) and QVC, Inc., a Delaware corporation
(“QVC”).
In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
parties, intending to be legally bound hereby, agree as follows:
1.Duties and Responsibilities. Executive will be employed as President and Chief
Executive Officer of QVC. Executive will perform the duties and services of
those positions, as well as performing any other duties and services consistent
with those positions as QVC may reasonably request. Executive shall at all times
be subject to (i) during such time as Liberty Media Corporation (“Liberty
Media”) is the ultimate parent entity of QVC, the supervision and control of the
Chairman or Chief Executive Officer of Liberty Media as the Board of Directors
of Liberty Media (the “LMC Board”) may designate, or (ii) during such time as
Liberty Media is not the ultimate parent entity of QVC, the supervision and
control of the governing body of the person that is then the ultimate parent
entity of QVC or such executive officer of the new ultimate parent entity as
such entity may designate, or (iii) if QVC is itself a publicly-traded company,
the supervision and control of the board of directors of QVC. Executive shall
devote substantially all of Executive's business time, attention and energy to
the performance of Executive's duties and to the promotion of the business and
interests of QVC and its affiliated companies. Executive shall also adhere to
QVC's general employee policies. Nothing herein shall preclude Executive from
(a) serving on the boards of directors of public corporations with the approval
of the LMC Board (which approval shall not be unreasonably withheld), (b)
serving on the boards of a reasonable number of trade associations and/or
charitable organizations, (c) engaging in charitable activities and community
affairs, and (d) managing his personal investments and affairs, provided that
such activities do not conflict or materially interfere with the effective
discharge of his duties and responsibilities under this Section l.


2.Term. The term of this Agreement shall commence retroactively on January 1,
2011 (the “Effective Date”) and end on December 15, 2015, unless this Agreement
is sooner terminated in accordance with Section 8 (“Term”).


3.Compensation.


A.Base Compensation. For all services Executive renders to QVC and its
affiliated companies, QVC will pay Executive a salary at the rate of One Million
Dollars ($1,000,000) per annum (“Base Compensation”) for the period from the
Effective Date to December 31, 2011, which Base Compensation shall be paid in
accordance with QVC's customary payroll practices. Thereafter, during the Term,
the Base Compensation will increase by 3% of the prior year's Base Compensation.


B.Bonus Compensation. Executive will be eligible to receive an annual cash bonus
(the “Bonus”). Executive's target bonus each year during the Term will equal
100% of Executive's base salary for the year, subject to satisfaction of the
criteria established for such bonus as described below. The Bonus will be
determined by the CEO of Liberty Media pursuant to criteria established in QVC's
annual bonus program as such program is approved each year by the CEO of Liberty
Media (or of any successor parent entity) in such person's sole discretion. If,
however, Executive is expected to be a “covered employee” in any given year for
purposes of Section 162(m) of the Internal Revenue Code, the Bonus will be
determined by the Compensation Committee of the LMC Board in its sole
discretion, and will be based on such criteria (i) as are approved in advance by
such Compensation Committee and (ii) that are designed in a manner such that the
Bonus will be treated as “qualified performance-based compensation” within the
meaning of Section 162(m). For the avoidance of doubt, Executive's bonus for
calendar year 2010 will be determined in accordance with the terms of
Executive's employment agreement that was in effect as of December 31, 2010.


C.Withholding. All payments made to Executive pursuant to this Agreement,
including pursuant to this Section 3 and Section 9, will be made net of any
amounts that QVC is required to deduct or withhold pursuant to any foreign,
federal, state or local laws, rules or regulations.


D.2011 LINTA Option Grant.


(i)On March 2, 2011, Executive was granted 3,800,000 options to acquire Liberty
Media Series A Liberty




--------------------------------------------------------------------------------




Interactive common stock (the “2011 LINTA Options”) at an exercise price of
$16.01 per share. It is anticipated that Executive will not receive any
additional grants of options, warrants, restricted stock or other equity or
equity derivatives in QVC or Liberty Media or any of their respective affiliates
(“Equity Awards”) during the Term. For the avoidance of doubt, Executive
acknowledges that the only Equity Awards held by Executive as of the date this
Agreement was signed by him, other than the 2011 LINTA Options, are listed on
Schedule 1 to this Agreement.


(ii)The term of the 2011 LINTA Options is seven (7) years, subject to earlier
termination in accordance with the terms of this Agreement and the separate
Non-Qualified Stock Option Agreement dated effective as of March 2, 2011 between
Liberty Media and Executive (the “2011 Option Agreement”).


(iii)Unless the exercisability of the 2011 LINTA Options is accelerated pursuant
to Section 9.A., Section 9.C., or Section 9.G., and subject to Executive's
continued employment with QVC or its affiliates in accordance with the terms of
the 2011 Option Agreement, 50% of the 2011 LINTA Options will become exercisable
on December 15, 2014, and 50% of the 2011 LINTA Options will become exercisable
on December 15, 2015.


E.Pre-2011 Equity Awards. Equity Awards granted to Executive prior to January 1,
2011 are also impacted by this Agreement, as described in more detail in
Sections 9.A., 9.B., 9.C., 9.E. and 9.G. For purposes of this Agreement, the
following terms have the meanings set forth below:


(i)“Pre-2011 Unvested Awards” means Equity Awards granted to Executive prior to
January 1, 2011 that are outstanding and unvested as of the date of termination
of Executive's employment with QVC.


(ii)“Pre-2011 Vested Awards” means Equity Awards granted to Executive prior to
January 1, 2011 that are outstanding and vested, but unexercised, as of the date
of termination of Executive's employment with QVC.


4.Welfare, Retirement and Fringe Benefits. During the Term, Executive shall be
entitled to participate in the welfare, retirement and fringe benefit programs
then available to senior-level executives of QVC, including but not limited to
medical, dental, hospitalization, disability and life insurance plans,
retirement plans or programs, including, without limitation, defined benefit and
defined contribution plans, deferred compensation plans and such other plans and
programs that may be provided by QVC from time to time.


5.Restrictions.


A.(i)    Other Work: Except as otherwise provided in Section 1, Executive shall
not perform any work for, or render services to, any person, firm or company
other than QVC, unless done pursuant to his duties hereunder or approved in
advance in writing by QVC.


(ii)Gifts/Samples: Executive shall promptly report in writing to the General
Counsel of QVC all gifts, services or consideration Executive receives from a
third party which is connected with QVC business in any way. The determination
as to such gifts, services or considerations shall be made in accordance with
QVC's Code of Conduct and the Liberty Media Code of Conduct. In addition, all
samples which Executive receives from QVC vendors or prospective vendors must be
returned to the vendor or given to QVC after Executive has completed Executive's
evaluation of a product, unless such sample is consumed or otherwise depleted
during the course of Executive's evaluation. All samples Executive receives from
QVC vendors or prospective vendors which are not (a) given to QVC or returned to
the vendor or (b) consumed or otherwise depleted in connection with Executive's
evaluation of the product within ninety (90) days after Executive's receipt of
the product must be promptly reported in writing to the General Counsel of QVC.
QVC may return to a vendor samples it receives from Executive or QVC may dispose
of such samples as it determines in its discretion.


(iii)Confidential Information: Executive shall not disclose to any third party
other than QVC's subsidiaries or affiliates, nor shall Executive make use of,
confidential and proprietary business information regarding QVC which is not
generally known to the public or to the relevant trade or industry, except in
the course of performing his duties under this Agreement. Anything herein to the
contrary notwithstanding, the provisions of this Section 5.A.(iii) will not
apply (a) if disclosure is required by law or by any court, arbitrator, mediator
or administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order Executive to disclose or make available such
information, provided, however that Executive will promptly notify QVC in
writing upon receiving a request for such information and, if QVC requests,
    reasonably cooperate with QVC at QVC's expense in seeking a protective order
or other appropriate protection of such information or (b) to the extent
reasonably necessary in connection with any other litigation, arbitration or
mediation involving this Agreement, including but not limited to enforcement of
this Agreement.






--------------------------------------------------------------------------------




(iv)Confidential Letter: Executive shall not disclose, without the prior written
approval of QVC, the contents of this Agreement to any person except that
Executive may make such disclosure: (a) on a confidential basis to his tax,
financial or legal advisors, his immediate family members and any prospective
employer or business partner, provided that, in each case, such third party
agrees to keep the terms of this Agreement confidential and provided, further,
that any such disclosure to a prospective employer or business partner shall be
limited to Sections 2, 5 and 8 of this Agreement; (b) when disclosure is
required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with actual or apparent
jurisdiction to order Executive to disclose or make accessible any information;
and (c) to the extent reasonably necessary in connection with any other
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement.


(v)Non-Competition/Non-Solicitation:


(a)For purposes of this subparagraph, the following terms shall have the
meanings set forth below:


(1)The term “Direct Electronic Retailing” shall mean transmission by television,
video, radio or other electronic means (other than Internet Retailing as defined
below), through which a consumer is requested to respond by mail, telephone,
computer or other electronic means to an individual or entity offering a retail
product or service for sale; and


(2)The term “Internet Retailing” shall mean the retail marketing of goods and
services through the use of the Internet (including wired, wireless, mobile and
similar technologies), digital media or other similar means; and
(3)The term “Primary Internet Retailer” shall mean any person, firm or entity
engaged in the Internet Retailing business where fifty percent (50%) or more of
the gross revenue of such person, firm or entity (together with those of its
affiliates, in the aggregate) has been during the past year or is expected to be
during the following year directly or indirectly derived from any form of retail
marketing of goods or services by means of lnternet Retailing; and


(4)The term “Major Retailer” shall mean any person, firm or entity (together
with its affiliates, in the aggregate) that had during the prior year or is
expected to have during the following year revenues from all sources, including
the Internet Retailing business, of more than $500,000,000; and


(5)The term “Permitted Position” shall mean an employment by or engagement for a
Major Retailer in which the responsibilities of the employment or engagement do
not relate to the direct management of Internet Retailing.
(b)In consideration of Executive's employment by QVC pursuant to the terms of
this Agreement, Executive agrees that for so long as Executive is employed by
QVC or any of its affiliated entities (whether pursuant to this Agreement or
otherwise) and for a period of one year (or, in the case of Section
5.A.(v)(b)(1)(i), Section 5.A.(v)(b)(1)(ii)(z), Section 5.A.(v)(b)(2) and
Section 5.A.(v)(b)(3), two years) after Executive's last day of employment with
QVC or any of its affiliated entities (whether pursuant to this Agreement or
otherwise), Executive shall not, directly or, except as specifically provided
below, indirectly:
(1)within the United States and elsewhere where QVC or any of its affiliated
entities conducts its business, (i) provide direct management services in
connection with any form of Direct Electronic Retailing or (ii) become employed
by, or render services to, any person, firm or entity which is (x) both a
Primary Internet Retailer and a Major Retailer, and/or (y) is a Major Retailer,
other than in a Permitted Position, and/or (z) is engaged in, or about to be
engaged in, the marketing of goods or services by means of Direct Electronic
Retailing, where more than 25% of the gross revenue of such person, firm or
entity (together with those of its affiliates, in the aggregate) is directly or
indirectly derived (or for persons, firms or entities preparing to be engaged in
the marketing of goods or services by means of Direct Electronic Retailing, is
expected to be derived) from any form of Direct Electronic Retailing, whether
the services listed in (x), (y), and (z) above are rendered as a principal,
partner, officer, director, agent, employee, representative, consultant,
independent contractor or otherwise, without the prior written consent of QVC;
and/or


(2)induce or attempt to induce, except in the course of carrying out his duties
under this Agreement, any employee of QVC or any of its subsidiaries or
affiliates to leave the employ of QVC or any such subsidiary or affiliate;
and/or


(3)induce or attempt to induce, except in the course of carrying out his duties
under this Agreement, any person to terminate a relationship with QVC or any of
its subsidiaries or affiliates.


(vi)Codes of Conduct: Executive agrees to abide by the QVC Code of Conduct and
the Liberty Media Code of Conduct.




--------------------------------------------------------------------------------




B.Executive's obligations under this Section 5 are of a special and unique
character which gives them a peculiar value. QVC cannot be reasonably or
adequately compensated in damages in an action at law in the event Executive
breaches such obligations. Executive agrees that, in addition to any other
rights or remedies which QVC may possess, QVC shall be entitled to injunctive
relief and other equitable relief to prevent a breach of this Section 5,
including but not limited to a temporary restraining order or preliminary
injunction from any court of competent jurisdiction restraining any threatened
or actual violation. Executive waives the making of a bond as a condition for
obtaining such relief. Such rights shall be cumulative and in addition to any
other legal or equitable rights and remedies QVC may have.


6.Reimbursement of Business Related Expenses. QVC shall reimburse Executive for
all reasonable and necessary out-of-pocket expenses that Executive actually
incurs in the performance of Executive's duties, including, but not limited to,
expenses for travel and other miscellaneous business expenses; provided,
however, that Executive shall submit to QVC written itemized expense reports and
such additional substantiation QVC may reasonably request. QVC will also
reimburse Executive for one-half of the reasonable legal fees incurred by him in
connection with the negotiation and drafting of this Agreement.


7.Proceeds of Executive's Services/Use of Executive's Image.


A.Executive acknowledges and agrees that any and all proceeds of all services
provided to QVC and any and all works created or produced by Executive for QVC
(collectively referred to herein as the “Works”) are being prepared by and for,
and at the instigation and under the direction of, QVC and that the Works are
and at all times shall be regarded as “work made for hire” as that term is used
in the United States copyright laws, and that all copyrights in and to the Works
belong to QVC as “work made for hire”. Without limiting the preceding sentence,
and by this Agreement, Executive assigns, grants and delivers, exclusively unto
QVC, its legal representatives, successors and assigns, all right, title and
interest of every kind and nature whatsoever in and to the Works, and all
copies, versions, derivatives, processes, systems, products and proceeds
thereof, or resulting therefrom, including any copyrights in any country.


B.Executive also grants QVC the use of Executive's performances and pictures for
advertising, public displays, promotion and all other legal presentations
including, without limitation, the above-mentioned uses. After the term of this
Agreement, QVC will not make use of Executive's performances and pictures in a
manner in which Executive is the subject of the advertising, public displays,
promotion and other presentations except with respect to any of the foregoing
that were created during the Term. Executive releases QVC, its successors and
assigns, from all liability to the extent resulting from the use of Executive's
own performance or picture.


8.Termination.


A.Executive's employment may be terminated by QVC with or without prior notice
and with or without Cause (as defined in Section 9.B.) at any time prior to the
end of the Term. Executive's employment shall immediately terminate upon
Executive's death or Disability (as defined in Section 9.A.). During the Term,
Executive may voluntarily terminate Executive's employment with QVC by giving
(i) 30 days' advance written notice to QVC of Executive's intent to so terminate
for Good Reason, and (ii) six months' advance written notice to QVC of
Executive's intent to so terminate other than for Good Reason or Disability. In
order for such a termination to qualify as a “Good Reason” termination such
termination must be based on one of more of the circumstances described in the
next sentence. For purposes of this Agreement, “Good Reason” shall be an action
by QVC, other than in connection with the termination of Executive's employment
by QVC for Cause (i) that results in a material diminution or material adverse
change in Executive's title, authority, duties or responsibilities including but
not limited to assignment to Executive of duties materially inconsistent with
Executive's duties as described in Section 1 or that materially impair his
ability to carry out those duties; (ii) requiring Executive to be based at any
office or location other than offices of QVC in West Chester, Pennsylvania;
provided, however, that a general relocation of the offices of QVC to a location
not more than 25 miles from West Chester, Pennsylvania shall not constitute a
Good Reason; (iii) that results in a reduction in Executive's (a) then current
Base Compensation or (b) eligibility to receive a Bonus with a target of 100% of
Base Compensation (it being acknowledged that QVC and the LMC Board have no
obligation to actually award any Bonus); (v) that would substantially diminish
the aggregate value of the benefits provided to Executive, including, but not
limited to, benefits under QVC's medical, health, accident, disability, life
insurance, thrift and retirement and deferred compensation plans other than any
action that applies to all senior officers of QVC with respect to the benefit
plans; (vi) that results in a change in the reporting structure applicable to
Executive other than as permitted by Section 1; (vii) that results in a breach
by QVC of any material provision of this Agreement; or (viii) that results in
the failure of QVC to obtain, within a reasonable period of time after
Executive's written request, the assumption in writing of its obligation to
perform this Agreement by any successor to all or substantially all of the
assets of QVC. Good Reason will not be deemed to exist unless Executive gives
QVC notice within 120 days following the occurrence of the event which Executive
believes constitutes the basis for Good Reason, specifying the particular act or
failure to act which Executive believes constitutes the basis for Good Reason
and provides QVC with a reasonable opportunity of at least 30 days to cure such
act or failure to act.






--------------------------------------------------------------------------------




B.Executive's employment by QVC may be voluntarily terminated by Executive,
other than for Good Reason or Disability, on not less than six (6) months' prior
written notice to QVC.


C.Subject to Section 10.B., this Agreement will terminate upon the termination
of Executive's employment with QVC.


9.Rights Upon Termination Prior to Expiration of Term.


A.Termination for Death or Disability.


(i)Upon termination of Executive's employment for Executive's death or
Disability (as defined in clause (iii) below) prior to the expiration of the
Term, QVC shall pay Executive, or Executive's designated beneficiary or estate,
as the case may be, (a) Executive's then current Base Compensation in accordance
with QVC's customary payroll practices for a period of one year after such
payments commence under this Agreement (the “Base Compensation Continuing
Payments”); (b) Executive's Base Compensation through the date of termination;
(c) the amount of any reimbursable expenses incurred by Executive pursuant to
Section 6 prior to the date of termination but not yet reimbursed; (d) any
declared but unpaid Bonus for the calendar year prior to the year in which the
termination occurs; (e) vested benefits, if any, owed to Executive in accordance
with other applicable plans, programs and arrangements of QVC and its
affiliates; and (f) any other amounts that QVC is required pursuant to
applicable law to pay Executive.


(ii)Upon termination of Executive's employment for Executive's death or
Disability prior to the expiration of the Term, the Pre-2011 Vested Awards, the
Pre-2011 Unvested Awards and the 2011 LINTA Options (a) will immediately vest
and become exercisable to the extent not already vested as of the date of
termination of employment, and (b) will be exercisable throughout the remainder
of the full original term of such Equity Award (determined without reference to
any provision in the applicable award agreement that reduces the exercisability
of, or limits the vesting of, such Equity Award upon Executive's termination of
employment, but otherwise in accordance with the terms and conditions applicable
to such Equity Award).


(iii)For purposes of this Agreement, “Disability” means Executive's inability to
perform his duties because of physical or mental incapacity for a period of 180
consecutive days and, within 30 days after a notice of termination is given to
Executive, Executive has not returned to work. Notwithstanding the foregoing,
Executive will not be considered to have suffered a Disability unless he is also
“disabled” as such term is defined under Section 409A(a)(2)(C) of the Internal
Revenue Code.


(iv)Except as specified in this Section 9.A., QVC will have no further liability
or obligation to Executive following a termination of Executive's employment
prior to expiration of the Term as a result of death or Disability.


(v)Payment of the benefits described above will be subject to the timing
requirements set forth in Section 20.


B.Termination for Cause.


(i)Upon a termination of Executive's employment for Cause (as defined in clause
(iii) below) prior to the expiration of the Term, QVC shall pay Executive (a)
Executive's Base Compensation through the date of termination; (b) the amount of
any reimbursable expenses incurred by Executive pursuant to Section 6 prior to
the date of termination but not yet reimbursed; (c) vested benefits, if any,
owed to Executive in accordance with other applicable plans, programs and
arrangements of QVC and its affiliates; and (d) any other amounts that QVC is
required pursuant to applicable law to pay Executive.


(ii)Upon a termination of Executive's employment for Cause prior to the
expiration of the Term (a) Executive will forfeit all rights to any Pre-2011
Unvested Awards and to any 2011 LINTA Options then held by Executive that have
not become exercisable as of the date of termination of Executive's employment;
and (b) any Pre-2011 Vested Awards that are options or similar rights and any
2011 LINTA Options that are outstanding and vested, but unexercised, as of the
date of termination of Executive's employment will be exercisable for a period
of up to 90 days after the date of termination (but in no event will be
exercisable after the stated term of such option or similar right).


(iii)“Cause” shall be (a) if Executive commits a material breach of this
Agreement, (b) if Executive commits fraud or embezzlement or other serious
misconduct against QVC or its affiliates, including, without limitation, a
serious or material violation of the QVC Code of Conduct or the Liberty Media
Code of Conduct, (c) the conviction of Executive of any felony under or within
the meaning of United States federal law or state law, or (d) the conviction of
Executive of a misdemeanor which conviction relates to Executive's suitability
for employment in Executive's then current position but excluding any conviction
for a minor traffic violation. In no event will Executive be terminated for
Cause without (x) a reasonable opportunity for Executive




--------------------------------------------------------------------------------




to be heard by the LMC Board, (y) a vote or written action in favor of a
termination for Cause by at least a majority of all the members of the LMC
Board, and (z) written notification to Executive of a termination for Cause.


(iv)Except as specified in this Section 9.B., QVC will have no further liability
or obligation to Executive following a termination of Executive's employment for
Cause prior to expiration of the Term.


C.Termination by Executive For Good Reason or by QVC Without Cause.


(1)Upon termination of Executive's employment by QVC prior to the expiration of
the Term other than for death, Disability or Cause, or upon the termination of
Executive's employment by Executive prior to the expiration of the Term for Good
Reason (collectively, a “Protected Termination”), QVC shall pay Executive (i)
the Base Compensation Continuing Payments; (ii) a lump sum payment of One
Million Five Hundred Thousand Dollars ($1,500,000) (the “Severance Payment”);
and (iii) the amounts specified in Section 9.B.(i).


(2)Upon a Protected Termination prior to the expiration of the Term, any
Pre-2011 Unvested Awards that are held by Executive on the date of such
termination and that would have vested during the 365-day period following the
date of such termination had Executive continued to be employed by QVC during
such period will vest as of the date of such termination.


(3)Upon a Protected Termination prior to the expiration of the Term, a pro rata
portion of each tranche of the 2011 LINTA Options that is not vested on the date
of such termination will vest as of the date of such termination, such pro rata
portion to be equal to a fraction, the numerator of which is the number of days
Executive was employed by QVC and its affiliates during the vesting period for
such tranche of 2011 LINTA Options plus 365, and the denominator of which is the
number of days in the entire vesting period for such tranche of 2011 LINTA
Options (in no event to exceed the total number of unvested 2011 LINTA Options
as of the date of a Protected Termination).


(4)Upon a Protected Termination prior to the expiration of the Term, the
exercisability of any Pre-2011 Vested Awards, any options constituting Pre-2011
Unvested Awards that vest because of a Protected Termination, and any vested
2011 LINTA Options, including any that vest because of a Protected Termination,
will be extended to the earlier of (i) the original expiration date of the
option (determined without reference to any provision in the applicable award
agreement that reduces the exercisability of such option upon Executive's
termination of employment, but otherwise in accordance with the terms and
conditions applicable to such option), or (ii) the date that is two years from
the date of the Protected Termination (but in no event will be exercisable after
the stated term of such option or similar right).


(5)Except as specified in this Section 9.C., QVC will have no further liability
or obligation to Executive following a termination of Executive's employment
prior to expiration of the Term by Executive for Good Reason or by QVC without
Cause.


(6)Payment of the benefits described above will be subject to the timing
requirements set forth in Section 20.


D.Voluntary Termination.


(i)Upon a voluntary termination by Executive of his employment prior to
expiration of the Term (other than a termination for Good Reason), QVC shall pay
Executive (a) Executive's Base Compensation through the date of termination; (b)
any declared but unpaid Bonus for the calendar year prior to the year in which
the termination occurs, (c) the amount of any reimbursable expenses incurred by
Executive pursuant to Section 6 prior to the date of termination but not yet
reimbursed; (d) vested benefits, if any, owed to Executive in accordance with
other applicable plans, programs and arrangements of QVC and its affiliates; and
(e) any other amounts that QVC is required pursuant to applicable law to pay
Executive.


(ii)Upon a voluntary termination by Executive of his employment prior to
expiration of the Term (other than a termination for Good Reason) (a) Executive
will forfeit all rights to any Pre-2011 Unvested Awards and to any 2011 LINTA
Options then held by Executive that have not become exercisable as of the date
of termination of Executive's employment; (b) any Pre-2011 Vested Awards that
are options or similar rights will be treated as specified in the applicable
agreement governing such Equity Award; and (c) any 2011 LINTA Options that are
outstanding and vested, but unexercised, as of the date of termination of
Executive's employment will be exercisable for a period of up to 90 days after
the date of termination (but in no event will be exercisable after the stated
term of such option or similar right).


(iii)Except as specified in this Section 9.D., QVC will have no further
liability or obligation to Executive following a voluntary termination by
Executive of his employment prior to expiration of the Term (other than a
termination for




--------------------------------------------------------------------------------




Good Reason).


E.Termination At or Following Expiration of the Term.


(i)Upon a termination of Executive's employment by Executive or QVC at or
following expiration of the Term for any reason, including termination by QVC
with or without Cause, voluntary termination by Executive with or without Good
Reason, and termination by reason of death or Disability, QVC shall pay
Executive (a) Executive's Base Compensation through the date of termination; (b)
except in the case of termination by QVC for Cause, any declared but unpaid
Bonus for the calendar year prior to the year in which the termination occurs,
(c) the amount of any reimbursable expenses incurred by Executive pursuant to
Section 6 prior to the date of termination but not yet reimbursed; (d) vested
benefits, if any, owed to Executive in accordance with other applicable plans,
programs and arrangements of QVC and its affiliates; and (e) any other amounts
that QVC is required pursuant to applicable law to pay Executive. In addition,
except in the case of termination by QVC for Cause, if Executive's employment
ends on the last day of the Term, Executive will also be eligible to receive the
Bonus he would have received for calendar year 2015 if he had remained employed
by QVC as of the date of determination of the 2015 bonuses payable to QVC
employees, determined as described in Section 3.B. in the sole discretion of the
decision maker. For clarity, in no event will the termination of Executive's
employment by QVC or by Executive at the end of the Term or thereafter
constitute a termination without Cause by QVC or by Executive for Good Reason,
nor will any termination of Executive's employment at or following expiration of
the Term as a result of Executive's death or Disability be governed by Section
9.A.


(ii)Upon a termination of Executive's employment by Executive or QVC at or
following expiration of the Term (including termination by reason of death or
Disability, termination by QVC with or without Cause, and voluntary termination
by Executive with or without Good Reason), any Pre-2011 Vested Awards and any
2011 LINTA Options then held by Executive that are outstanding and vested, but
unexercised, will be exercisable throughout the remainder of the full original
term of such Equity Award (determined without reference to any provision in the
applicable award agreement that reduces the exercisability of, or limits the
vesting of, such Equity Award upon Executive's termination of employment, but
otherwise in accordance with the terms and conditions applicable to such Equity
Award).


(iii)Except as specified in this Section 9.E., QVC will have no further
liability or obligation to Executive (or his legal representative as the case
may be) following a termination of Executive's employment by Executive or QVC at
or following expiration of the Term for any reason, including termination by QVC
with or without Cause, voluntary termination by Executive with or without Good
Reason, and termination by reason of death or Disability.


F.Waiver of Payments. Executive acknowledges and agrees that the amounts, if
any, which may be payable under this Section 9 are in lieu of and not in
addition to any severance payments which may be generally available to employees
of QVC and Executive hereby waives any right Executive may have in or to any
severance payments not contained in this Section 9.


G.Protected Termination Following a Change of Control.


(i)If within six months following a Change in Control of QVC (as defined in
clause (iii) below) and prior to the expiration of the Term: (a) Executive's
employment is terminated by QVC without Cause, or (b) Executive gives notice
pursuant to Section 8.A. that he is terminating his employment for Good Reason
and Executive's employment subsequently terminates based on such notice
following expiration of QVC's cure period, then Executive shall be entitled to
the payments specified in Section 9.C.(1) and Executive's Equity Awards shall be
impacted as described in Section 9.G.(ii).


(ii)If Section 9.G.(i) is applicable, the Pre-2011 Vested Awards, the Pre-2011
Unvested Awards and the 2011 LINTA Options (a) will immediately vest and become
exercisable to the extent not already vested as of the date of such Protected
Termination, and (b) will be exercisable throughout the remainder of the full
original term of such Equity Award (determined without reference to any
provision in the applicable award agreement that reduces the exercisability of
such Equity Award upon Executive's termination of employment, but otherwise in
accordance with the terms and conditions applicable to such Equity Award).


(iii)For purposes of this Agreement, a “Change of Control of QVC” means (a) any
merger, consolidation or share exchange not constituting a Reorganization Event
(as defined below) to which QVC is a party as a result of which persons who are
common stockholders of QVC immediately prior thereto have less than a majority
of the combined voting power of the outstanding capital stock of the surviving
corporation ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors immediately
following such merger, consolidation or share exchange, or (b) any sale, lease,
exchange or other transfer not constituting a Reorganization Event (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of QVC or QVC's subsidiaries, taken as a whole. In no event will
any Reorganization Event constitute a Change of Control of QVC. A
“Reorganization Event” includes (1) any direct or indirect spin-




--------------------------------------------------------------------------------




off or split-off of QVC from Liberty Media Corporation (“LMC”) or its ultimate
parent at such time, however effected (including, for example, by a redemption,
pro rata distribution or an exchange offer), and (2) any transfer of equity of
QVC to, or merger, consolidation of QVC, however effected, with LMC or any
person or entity controlling, controlled by, or under common control with, LMC.


(iv)Except as specified in this Section 9.G., QVC will have no further liability
or obligation to Executive following a Protected Termination that occurs within
six months following a Change of Control of QVC.


H.General Release. If Executive's employment hereunder is terminated pursuant to
Section 9.A., Section 9.C., Section 9.E or Section 9.G., the payment by QVC to
Executive of any Base Compensation Continuing Payments or Severance Payment
under the applicable Section, as well as any acceleration of vesting or
extension of exercise period described in the applicable Section shall be
subject to the execution and delivery to QVC by Executive (or by Executive's
legal representative, if applicable), within the applicable time period
described below, of a severance agreement and general release (the “Release”) in
a form that is reasonably satisfactory to QVC and consistent with the form of
severance agreement and general release then used by QVC for senior executives.
The form of Release shall be delivered to Executive on the date of termination
in the case of a termination of Executive's employment by QVC, or as soon as
reasonably practicable following the date of termination in the case of a
termination of employment by Executive or for death or Disability. Executive
shall have a period of 21 days (or, if required by applicable law, a period of
45 days) from Executive's (or Executive's legal representative, if applicable)
receipt of the form of Release (the “Consideration Period”) in which to execute
and return the original, signed Release to QVC. If Executive delivers the
original, signed Release to QVC prior to the expiration of the Consideration
Period and does not thereafter revoke such Release within any period of time
provided for such revocation under applicable law, Executive shall, subject to
Section 9.I., be entitled to any Base Compensation Continuing Payments and
Severance Payments specified in Section 9.A., Section 9.C. or Section 9.G., as
applicable and to any acceleration of vesting or extension of exercise periods
of Equity Awards specified in such Sections or in Section 9.E., payable in
accordance with the timing requirements set forth in Section 20. In such event,
an amount equal to one-twelfth of the aggregate Base Compensation Continuing
Payments (or, in the case of a termination pursuant to Section 9.E., the
continued exercisability of Equity Awards provided for in Section 9.E.(ii))
shall constitute consideration for Executive's delivery of the Release pursuant
to this Section 9.H. (the “Release Consideration”).


I.Continued Compliance. Executive and QVC hereby acknowledge that any Base
Compensation Continuing Payments or Severance Payments to be made by QVC
pursuant to Section 9.A., Section 9.C. or Section 9.G., as applicable, other
than the Release Consideration, are part of the consideration for Executive's
undertakings under Section 5.A.(v). Payment of such amounts by QVC is subject to
Executive's continued compliance with the provisions of Section 5.A.(v). If
Executive violates any provision of Section 5.A.(v), then QVC will have no
obligation to pay Executive any Base Compensation Continuing Payments or
Severance Payments pursuant to Section 9.A., 9.C. or 9.G. to the extent any or
all of the same remain payable by QVC on or after the date of such violation,
except to the extent of any unpaid Release Consideration. In addition, to the
extent that a Severance Payment was previously made to Executive, Executive will
return a pro rata portion of such Severance Payment to QVC based on the
percentage of the time period applicable to the Section 5.A.(v) restriction that
was breached that elapsed prior to Executive breaching such restriction (e.g.,
if the restriction that was breached was to continue for one year following
Executive's termination and six months of such restrictive time period remained
at the time Executive breached such restriction, Executive would return 50% of
the Severance Payment to QVC).


10.Severability and Survival.


A.Should any portion of this Agreement be held to be void, invalid or
unenforceable, such decision shall not affect the validity or enforceability of
the remainder of the Agreement, and the remaining provisions herein shall be
effective as though such invalid or unenforceable     provision had not been
included herein. If such invalidity or unenforceability is caused by the length
of any period of time, the geographic scope of any provision, or the breadth of
activities covered by any provision, then the period of time, geographic scope
or breadth of activities, or all of them, shall be reduced to the extent
necessary to cure such invalidity or unenforceability. Section 5.A.(v) shall be
construed and enforced to the maximum extent permitted by law.


B.The provisions of Sections 5.A.(iii), 5.A.(iv), 5.A.(v), 5.B., 7, 9, 15, 18
and 20 shall survive the expiration or termination of this Agreement.


11.Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient, if in writing and if delivered by hand or sent by overnight
courier service or by registered, overnight or certified mail, if to Executive,
to Executive's last known address listed in the records of QVC, and if to QVC,
to the General Counsel, with a copy to the Chief Financial Officer at QVC's
principal office. Notices shall be effective upon receipt.


12.Assignment. This Agreement is personal in its nature and neither of the
parties hereto will, without the consent of the




--------------------------------------------------------------------------------




other, assign or transfer this Agreement or any rights or obligations hereunder;
provided, however, that in the event of a merger, consolidation, or transfer or
sale of all or substantially all of the assets of QVC to any other individual(s)
or entity, this Agreement will, subject to the provisions hereof, be binding
upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
QVC hereunder, and promptly after a request by Executive, such transferee or
successor shall be required to assume such obligations by contract (unless such
assumption occurs by operation of law). No rights or obligations of Executive
under this Agreement may be assigned or transferred by Executive, without QVC's
prior written consent, other than his rights to compensation and benefits, which
may be transferred only by will or operation of law; provided, however, that to
the extent Executive is permitted to do so under any applicable plan, policy,
program, agreement, or other arrangement with QVC or any of its affiliates,
Executive shall be entitled to select and change a beneficiary or beneficiaries
designated by Executive to receive any compensation, entitlement or benefit
payable thereunder following Executive's death by his giving QVC written notice
thereof.


13.Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor will any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver will be effective unless it is in writing and is signed by
the party asserted to have granted such waiver.


14.Headings/Section References. The paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement or give full notice thereof. Unless
otherwise specified, all Section references in this Agreement are to the
applicable Section of this Agreement.


15.Applicable Law. This Agreement shall be interpreted and construed under the
internal laws of the Commonwealth of Pennsylvania exclusive of choice of laws
principles and Executive and QVC hereby consent to the exclusive jurisdiction of
the state courts of the Commonwealth of Pennsylvania, Chester County and the
United States Federal Courts for the Eastern District of Pennsylvania in all
matters arising hereunder. By execution and delivery of this Agreement, each of
the parties irrevocably waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens or lack of
personal jurisdiction, which it may now or hereafter have to the bringing of any
action or proceeding in such courts in respect of this Agreement or the matters
contemplated hereby.


16.Entire Agreement. This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and supersedes any and all prior
written agreements and prior or contemporaneous oral agreements with respect to
the subject matter hereof. This Agreement shall not be changed or altered,
except by an agreement in writing signed by the party against whom enforcement
of any waiver, change, modification, extension or discharge is sought. In the
event of any inconsistency between the terms of this Agreement and the terms of
any other QVC plan, policy, arrangement or agreement with Executive, the
provisions of this Agreement will govern.


17.No Restrictions on Employment; Contingency.


A.Representations and Warranties. To induce QVC to enter into this Agreement,
Executive represents, warrants and covenants to QVC as follows:


(1)Executive has the full and complete ability and authority to enter into this
Agreement and render services pursuant hereto and Executive is not subject to
any legal, contractual or other restriction on Executive's employment which
would impair or otherwise restrict Executive's ability to perform the services
to QVC hereunder; and


(2)Executive has not disclosed to QVC any confidential information or trade
secrets of any third party, nor will Executive disclose to QVC any confidential
information or trade secrets of a third party where such disclosure would
violate the terms of any agreement or otherwise breach any duty Executive may
have to any such third party.


B.Indemnity. Executive shall indemnify, defend and hold harmless QVC, its
successors and assigns, upon demand, from and against any loss, liability,
damage or expense (including reasonable attorneys' fees) which QVC may sustain
or incur by reason of the breach of his representations, warranties or covenants
in Section 17.A.


18.Indemnification of Executive.


A.During the Term and thereafter, QVC agrees to indemnify and hold Executive and
his heirs and representatives harmless, to the fullest extent permitted under
QVC's Certificate of Incorporation and bylaws or, if greater, under applicable
law,




--------------------------------------------------------------------------------




against any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys' fees) as a result of any claim or proceeding, or
threatened claim or proceeding, against Executive that arises out of or relates
to his service as an officer, director or employee, as the case may be, of QVC,
or his service in any such capacity or similar capacity with an affiliate of QVC
or other entity at the request of QVC, both prior to and after the Effective
Date, and to advance to Executive or his heirs or representatives such expenses
upon written request. In the event QVC advances any expenses to Executive
pursuant to this Section 18 and it is subsequently determined by a court of
competent jurisdiction that Executive is not entitled to indemnification by QVC,
Executive shall promptly refund all amounts advanced to Executive by QVC.


B.At the time of the execution of this Agreement, QVC does not maintain a policy
of directors' and officers' liability insurance. In the event QVC obtains a
policy of directors' and officers' liability insurance during the Term, then QVC
shall provide Executive with coverage under such policy on a basis no less
favorable than that applying to any other then current or former director or
officer.


19.QVC's Representations. QVC represents and warrants that (i) the execution,
delivery and performance of this Agreement by QVC has been fully and validly
authorized by all necessary corporate action, (ii) the officer signing this
Agreement on behalf of QVC is duly authorized to do so, (iii) the execution,
delivery and performance of this Agreement does not violate any applicable law,
regulation, order, judgment or decree or any agreement, plan or corporate
governance document to which QVC is a party or by which it is bound and (iv)
upon execution and delivery of this Agreement by the parties hereto, it will be
a valid and binding obligation of QVC enforceable against it in accordance with
its terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.


20.Compliance with 409A.


A.The provisions of this Agreement are intended to meet the requirements of
Section 409A of the Internal Revenue Code, any Treasury regulations promulgated
thereunder and any guidance issued by the Internal Revenue Service relating
thereto (collectively, “Section 409A”), and will be interpreted in a manner that
is consistent with such intent. The parties intend that, to the maximum extent
possible, any amounts paid as Base Compensation Continuing Payments or Severance
Payments or otherwise shall qualify as a short-term deferral pursuant to Section
409A or as separation pay exempt from Section 409A. To the extent that any
payment provided under this Agreement is not exempt from Section 409A then, to
the extent required by Section 409A, the following will apply: Any payment that
is triggered upon Executive's termination of employment will be conditioned upon
the triggering termination constituting a Separation from Service, as defined
below.


B.With respect to any amount that becomes payable to Executive upon his
Separation from Service, as defined below, for any reason, if QVC determines in
good faith that Executive is a “specified employee” within the meaning of
Section 409A then, to the extent required under Section 409A, payment of any
amount that becomes payable to Executive upon his Separation from Service (other
than by reason of his death) and that otherwise would be payable during the
six-month period following such Separation from Service will be suspended until
the lapse of such six-month period (or, if earlier, the date of Executive's
death). Any payment suspended under this provision, unadjusted for interest on
such suspended payment, will be paid to Executive in a single payment on the
first business day following the end of such six-month period or, if earlier,
within 30 days following Executive's death, provided that such death during such
six-month period will not cause the acceleration of any amount that otherwise
would be payable on any date during such six-month period following the date of
such death.


C.A “Separation from Service” means Executive's separation from service, as
defined in Section 409A, with QVC and all other entities with which QVC would be
considered a single employer under Internal Revenue Code Section 414(b) or (c),
applying the 80% threshold used in such Internal Revenue Code Sections or any
Treasury regulations promulgated thereunder.


D.Any payment that is contingent upon the execution and nonrevocation of the
Release required under Section 9.H, which is not suspended by the application of
the provisions applicable to specified employees, as described above, will be
paid or commence to be paid on the 60th day following Executive's Separation
from Service, notwithstanding any earlier expiration of the Consideration
Period.


E.Unless otherwise permitted under Section 409A, all expenses or other
reimbursements paid pursuant to this Agreement that are taxable income to
Executive (i) will be paid no later than the end of the calendar year next
following the calendar year in which Executive incurs such expense; and (ii)
will not be subject to liquidation or exchange for another benefit.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
the day and year first above written.
QVC, INC.




By:                                            
Name: _______________________________
Title:_________________________________




EXECUTIVE:




                                            
MICHAEL GEORGE




--------------------------------------------------------------------------------




SCHEDULE 1 TO MIKE GEORGE'S EMPLOYMENT AGREEMENT
EXISTING EQUITY AWARDS




Grant Date
Grant Code
Option Type
Option Shares Granted
FMV
Option Price
Aggregate Option Price
Total Value
Plan
2/27/2009
QOD0902
NQ
175,000


$
3.240000


$
3.240000


$
567,000.00


$
567,000.00


2000 Plan
2/27/2009
QOD0902
NQ
175,000


$
3.240000


$
6.000000


$
1,050,000.00


$
567,000.00


2000 Plan
2/27/2009
QRD0901
RES
400,000


$
3.240000


$
—


$
—


$1,296,000.00
2000 Plan
4/6/2009
QOD0903
NQ
600,000


$
3.410000


$
3.410000


$
2,046,000.00


$
2,046,000.00


2000 Plan
4/6/2009
QOD0903
NQ
600,000


$
3.410000


$
6.000000


$
3,600,000.00


$
2,046,000.00


2000 Plan
4/6/2009
QOD0904
NQ
150,000


$
3.410000


$
3.410000


$
511,500.00


$
511,500.00


2007 Plan
4/6/2009
QOD0904
NQ
150,000


$
3.410000


$
6.000000


$
900,000.00


$
511,500.00


2007 Plan
3/1/2010
QOD1001
NQ
657,895


$
12.970000


$
12.970000


$
8,532,898.15


$
8,532,898.15


2000 Plan
3/1/2010
QRD1001
RES
107,143


$
12.970000


$
—


$
—


$
1,389,644.71


2000 Plan







